Appeal by defendant Raymond Carl Kinum, Jr., from judgments entered upon verdicts rendered in two actions by a jury at a Trial Term of the Supreme Court, Schenectady County, and from an order denying defendant’s motion to set aside the verdicts. Respondents were injured when the car in which they were riding, owned and operated by defendant Wendell J. Rochford, collided on the Sacandaga Road in the County of Schenectady, with an automobile being driven by its owner, defendant-appellant Raymond Carl Kinum, Jr. The Rochford car, which had been driven in a northerly *1002direction, was turning left across the southbound lane and heading into a driveway on the west side of the highway, when it was struck in the right side by defendant Kinum’s vehicle, which was being driven in a southerly direction. The Sacandaga Road in that vicinity was a two-lane, straight, concrete highway with a down grade running toward the south. The top of the down grade was a distance of from 500 to 800 feet north of the driveway. It was a clear, dry and sunny afternoon. At the time of the impact, the two front wheels of the Rochford car were in the driveway and about three feet west of the west edge of the highway. Defendant Rochford testified that, before making his turn, he slowed to about eighteen miles per hour and put on his left turn directional lights; the road ahead was clear as far as he could see. Respondent Mary Jane Creutz Rochford, who was riding in the front seat, testified that just before Rochford began his turn she looked ahead up to the top of the knoll and could see no car. She further testified that as the Rochford ear was making its turn across the southbound lane, she saw appellant Kinum’s car about 100 feet away heading toward them at a speed of sixty to sixty-five miles per hour. Appellant Kinum testified that he was driving at a speed of thirty-five to forty miles per hour and that, when he first saw the Rochford ear, it was about twenty or forty feet away. The jury found both defendants Kinum and Rochford negligent and awarded damages to the plaintiffs against them. Only the defendant Kinum appealed. The ease presented only questions of fact and the jury’s verdict was not against the weight of the evidence. Judgments and orders unanimously affirmed, with costs to the plaintiffs-respondents. Present — Bergan, J. P., Coon, Halpern, Imrie and Zeller, JJ.